Citation Nr: 1635570	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-43 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis with painful motion of the left toe (claimed as secondary to the service-connected claw foot with intrinsic neuropathy). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2003 to January 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board remanded this case to the RO for additional development.


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in this appeal, the Veteran expressly stated in writing that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In September 2014, shortly after receiving a supplemental statement of the case and rating decision that granted service connection for painful motion of the right ankle, left ankle, right knee, left knee, and right toe, the Veteran submitted the following signed request: 

I have received recent correspondence regarding the decision to grant one or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center by the Board of Veterans Appeals for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent Board of Veterans Appeals remand order and ask that the Appeals Management Center discontinue further development action.  

The Board finds that the September 2014 submission expresses the Veteran's explicit intent to withdraw the issue currently on appeal.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review the Veteran's appeal. 


ORDER

The appeal is dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


